Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 13 and 20 rejected under 35 U.S.C. 103(a) as being unpatentable over Sakurazawa et al. (CN 105467814) in view of Osborne (US Patent Application Publication No. 2008/0197578). With regard to Claims 1-2, 13 and 20, Sakurazawa discloses a timepiece (1) comprising a switch device (12) comprising: a case (15, 17) provided with a through hole (Fig. 2); an operating member (16) having a shaft portion (22) slidably inserted into the through hole; and a plurality of gaskets (5) which are provided on an outer periphery of the shaft portion and are in slidable contact with an inner surface of the through hole, the case is made of a synthetic resin.
Sakurazawa discloses substantially the claimed invention except for at least one gasket among the plurality of gasket being made of a material containing fluorine or fluorine rubber.	Osborne teaches the use of a gasket (66a) made of a material containing fluorine or fluorine rubber in order to resist low temperatures (Paragraph 0029).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the gasket of Sakurazawa by including a gasket being made of a material containing fluorine or fluorine rubber as taught in Osborne in order to resist low temperatures and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 3-4 and 14-15 rejected under 35 U.S.C. 103(a) as being unpatentable over Sakurazawa et al. (CN 105467814) in view of Osborne (US Patent Application Publication No. 2008/0197578) in further view of Tang et al. (CN 200958783). With regard to Claims 3-4, the combination of Sakurazawa and Osborne discloses substantially the claimed invention except for a second gasket being made of nitrile rubber.  	Tang teaches the use of a gasket being made of nitrile rubber (15) in order to resist low temperatures.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the gasket of Sakurazawa and Osborne by including a second gasket being made of nitrile rubber as taught in Tang order to resist low temperatures and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakurazawa et al. (CN 105467814) in view of Osborne (US Patent Application Publication No. 2008/0197578) in further view of Uchii (US Patent No. 7,816,618). The combination of Sakurazawa and Osborne discloses substantially the claimed invention except for a second gasket being made of butyl rubber.  
Uchii teaches the use of a gasket (38) being made of butyl rubber (Claim 3).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the gaskets of Sakurazawa and Osborne by including a second gasket being made of butyl rubber as taught in Uchii order to improve resistance and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 7-12 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakurazawa et al. (CN 105467814) in view of Osborne (US Patent Application Publication No. 2008/0197578) in further view of Tang et al. (CN 200958783) and Uchii (US Patent No. 7,816,618). The combination of Sakurazawa and Osborne discloses substantially the claimed invention except for a second gasket being made of nitrile rubber.  	Tang teaches the use of a gasket being made of nitrile rubber (15) in order to resist low temperatures.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the gasket of Sakurazawa and Osborne by including a second gasket being made of nitrile rubber as taught in Tang order to resist low temperatures and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416.
The combination of Sakurazawa, Osborne and Tang discloses substantially the claimed invention except for a gasket being made of butyl rubber.  
Uchii teaches the use of a gasket (38) being made of butyl rubber (Claim 3).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the gaskets of Sakurazawa, Osborne and Tang by including a gasket being made of butyl rubber as taught in Uchii order to improve resistance and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having switch devices with gaskets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833